         Case 1:13-cr-00987-DLC Document 32 Filed 12/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :              13cr987-02 (DLC)
 UNITED STATES OF AMERICA                :
                                         :                    ORDER
                -v-                      :
                                         :
 ENZO VETTESE,                           :
                          Defendant.     :
                                         :
 --------------------------------------- X
DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced on December 18,

2020 at 9:00 a.m.      Due to the recent spike in COVID-19 cases,

with certain defined exceptions, in-court proceedings may not be

available.     Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by December 11, 2020:

             If an in-court sentencing proceeding is unavailable,
             does the defendant consent to be sentenced at a
             videoconference proceeding?

     If the defendant consents to be sentenced at a

videoconference proceeding, either as a matter of preference or

because an in-court proceeding is unavailable, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.


Dated:       New York, New York
             December 8, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
